Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-3, 8, 10, and 13-14, drawn to authentication and authorization using particular visual elements and arrangements thereof (e.g. Figs 9-10), classified in G06F 3/0488, G06F 21/31.
Claims 1, 4-6, 10, and 13, drawn to authentication and authorization for un-hiding/accessing (e.g. Fig 12), classified in G06F 21/31, 6245.
Claims 1, 7, 10, 13, 15, drawn to biometric authentication, classified in G06F 21/32.
Claims 1, 9, 10, and 13, drawn to privacy by hiding information if an additional person (e.g. Fig 13), classified in G06F 21/84, 60.
Claims 1, 10, and 11, drawn to multi-factor authentication, classified in G06F 21/31.
Claims 1, 10, and 12, drawn to authentication in a low-power environment, classified in G06F 1/3203, G06F 21/31.
Claims 16-17 and 20, drawn to authentication and authorization using particular visual elements and arrangements thereof for un-hiding/accessing , classified in G06F 1/3203, G06F 3/0488, G06F 21/31, 6245.
Claims 16, 18, and 20, drawn to biometric authentication and authorization for un-hiding/accessing protected data in a low-power environment (a combination of groups II, III, and VI), classified in G06F 1/3203, G06F 21/31, 32, 6245.
Claims 16 and 19-20, drawn to privacy by hiding information , classified in G06F 1/3203, G06F 21/31, 6245, 84, 60.
*For convenience and clarity, the claim sets for the inventions listed supra are provided such that an election of a single invention will comply with the election requirements of the various permutations of restricted subject matter discussed infra.  The claims that are listed in multiple inventions are either linking claims (1 and 16) or encompass subject matter that is not restricted (10 and 20) from the identified restricted subject matter infra; thus, they are included in each relevant invention for convenience and clarity of record.


Linking claims:
Claim 1 links inventions/groups I-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim, claim 1.
Claim 16 links inventions/groups VII-IX.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim, claim 16.

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); See also MPEP § 804.01.

Subcombinations usable together:
Inventions (I and VII) and (II-VI and VII-IX) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations (I and VII) have separate utility such as increased user-friendliness from graphical icons and visual arrangements.  See MPEP § 806.05(d).
Inventions (II and VI-IX) and (I and III-V) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations (II and VI- have separate utility such as enabling authorized users to see information that is unavailable to unauthorized users.  See MPEP § 806.05(d).
Inventions (III and VIII) and (I-II, IV-VII, and IX) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations (III and VIII) have separate utility such as enabling users to authenticate using biometric information, .  See MPEP § 806.05(d).
Inventions (IV and IX) and (I-III and V-VIII) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations (IV and IX) have separate utility such as preventing unauthorized users from viewing information (.  See MPEP § 806.05(d).
Inventions V and (I-IV and VI-IX) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not V has separate utility such as increasing security of certain private data by requiring multiple authentication factors.  See MPEP § 806.05(d).
Inventions (VI-IX) and (I-V) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations (VI-IX) have separate utility such as mitigating climate change and increasing battery life by reducing power consumption during authentication.  See MPEP § 806.05(d).
It is noted that Inventions VII-IX are combination claims that include the particulars of various permutations of three subcombinations selected from groups I-IV and VI; thus, they are restricted additionally because the presence of claims to a second subcombination is evidence that the details of a first subcombination are not required for patentability (and vice versa); See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 

Inventions (VII-IX) and (I-VI) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combinations as claimed do not require the particulars of the subcombinations as claimed because the presence of claims to a second subcombination is evidence that the details of a first subcombination are not required for patentability (and vice versa) and multiple permutations of the subcombinations are present in the combination claims, i.e. group VII is a combination of groups I, II, and VI, group VIII is a combination of groups II, III, and VI, and group IX is a combination of groups II, IV, and VI; See MPEP § 806.05(d).  Each of the subcombinations have separate utility such recited supra in section 4.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

A telephone call was made to Allan Sponseller (Reg. 38,318) on 2021-10-14 to request an oral election to the above restriction requirement, but did not result in an election being made. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491